                              Case 2:19-cv-00984-APG-VCF Document 38 Filed 04/22/21 Page 1 of 2




                           1 --McConnick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Wade M. Hansard
                             Nevada Bar No. 8104
                           3   wade.hansard@mccormickbarstow.com
                             Jonathan W. Carlson
                           4 Nevada Bar No. 10536
                               Jonathan.carlson@mccormickbarstow.com
                           5 Renee M. Maxfield
                             Nevada Bar No. 12814
                           6    renee.maxfield@mccormickbarstow.com
                             8337 West Sunset Road, Suite 350
                           7 Las Vegas, Nevada 89113
                             Telephone:     (702) 949-1100
                           8 Facsimile:     (702) 949-1101
                         9 Attorneys for GEICO GENERAL INSURANCE
                           COMPANY
                        10

                        11                               UNITED STATES DISTRICT COURT

                        12                                      DISTRICT OF NEVADA

                        13

                        14 MARIA JIMENEZ,                                     Case No. 2:19-cv-00984-APG-VCF

                        15                 Plaintiff,                         STIPULATION AND ORDER FOR
                                                                              DISMISSAL WITH PREJUDICE
                        16          V.

                        17 GEICO GENERAL INSURANCE
                           COMPANY, an entity licensed to do business
                        18 in the State of Nevada; DOES I through V;
                           and BUSINESS ENTITIES VI through X,
                        19 inclusive,

                        20                 Defendants.

                        21

                        22          IT IS HEREBY STIPULATED by the parties above named, by and through their respective

                        23 cmmsel of record, that the above-entitled matter be dismissed with prejudice.

                        24 Ill
                        25 III

                        26 III
                        27 Ill
                        28 III
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                           Case No. 2:19-cv-00984-APG-VCF
                                                STIPULATION AND ORDER FOR DISMISSAL WITH PREnJDICE
UlTW GU   EfJID"l:UrTE1�
   LAS VEGAS, NV89113
Case 2:19-cv-00984-APG-VCF Document 38 Filed 04/22/21 Page 2 of 2




               22nd       April




                                     CASE NO. 2:19-cv-00984-APG-VCF
